TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00436-CV


Texas Medical Association; Texas AFL-CIO; Patient Advocates of Texas;
Allen J. Merrill, M.D.; and L. E. Richey, Appellants

v.

Texas Workers' Compensation Commission and Richard F. Reynolds,
Executive Director, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN202203, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R


	Relators Texas Medical Association, Texas AFL-CIO, Patient Advocates of Texas,
Allen J. Merrill, and L.E. Richey request that this Court render a temporary injunction that stays the
implementation of the 2002 Medical Fee Guideline, 28 Tex. Admin. Code § 134.202, and suspends
enforcement of the district court's judgment pending the outcome of the appeal.  See Tex. R. App.
P. 24.2(a)(5); 52.8(a).  Relators' request is denied.


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   August 4, 2003